
	
		II
		112th CONGRESS
		2d Session
		S. 3648
		IN THE SENATE OF THE UNITED STATES
		
			November 29, 2012
			Mr. Bennet (for himself
			 and Mr. Udall of Colorado) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To exclude from gross income for purposes of the Internal
		  Revenue Code of 1986 any payments made from the Aurora Victim Relief Fund to
		  the victims of the tragic event at the Century 16 Cinema in Aurora, Colorado,
		  on July 20, 2012.
	
	
		1.Exclusion from gross income
			 of payments from the Aurora Victim Relief FundFor purposes of the Internal Revenue Code of
			 1986, gross income shall not include any amount received from the Aurora Victim
			 Relief Fund established by the Community First Foundation, an organization
			 organized and operated as described in section 501(c)(3) of the Internal
			 Revenue Code of 1986, if such amount is paid on account of the event on July
			 20, 2012.
		
